DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending for examination.
Applicant’s election without traverse of Species A in Group 1 (Figs. 1-2) and Species v in Group 2 (PPG sensor), claims 1-5, in the reply filed on 03/30/2022 is acknowledged. 
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C in Group 1 and Species i-iv and vi-vii in Group 2, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satomi et al. (USPGPUB 2015/0208933 – applicant cited). 
It is noted that the following rejections are made by interpreting the sensor as a PPG sensor in accordance with the elected Species v in Group 2 (see above).
In regard to claim 1, Satomi discloses a wearable device (Figs. 1 and 18-19 and associated descriptions) comprising: a wearable device main body (element 10A, Figs. 18-19 and associated descriptions); a (PPG) sensor part configured to contact a skin surface of a user of the wearable device (element 11, Figs. 18-19 and associated descriptions), and measure a bio-signal of the user (pulse wave monitoring (plethysmography), Fig. 1 and associated descriptions; [0097]); and a shock absorber that is interposed between the wearable device main body and the sensor part to mechanically connect the wearable device main body and the sensor part (damping member 10c, Figs. 18-19 and associated descriptions; [0174-0178]), and that is configured to reduce motion transmission between the wearable device main body and the sensor part to permit the wearable device main body to move independently from the sensor part (damping member 10c, Figs. 18-19 and associated descriptions; [0174-0178]).
In regard to claim 2, Satomi discloses the sensor part comprises: a (PPG) sensor configured to measure the bio-signal of the user (element 11, Figs. 18-19 and associated descriptions; [0097]); a plate configured to support the sensor (element 10b or 10e, Figs. 18-19 and associated descriptions; [0174-0180]); and a skin adhering member configured to permit the sensor to adhere to the skin surface of the user (element 10d, Figs. 18-19 and associated descriptions; [0174-0180]).
In regard to claim 3, Satomi discloses the sensor part further comprises: a buffer member that is provided between the plate and the sensor (element 10e, Figs. 18-19 and associated descriptions; electrically insulating tape, [0180]), and that is configured to permit a first shape of a skin contact surface of the sensor part to adapt to a second shape of a curved portion of the skin surface of the user (electrically insulating tape, [0180], which implicit that the tape has certain degree of flexibility and certain thickness and permits/ allows a first shape of a skin contact surface of the sensor part, e.g. a flat surface of element 11 in Fig. 18, to adapt to a second shape of a curved portion of the skin surface of the user, e.g. when a curved/ protruded skin portion presses element 11 toward element 10a, Fig. 18).
In regard to claim 4, Satomi discloses the shock absorber is formed with horizontal and vertical gaps (sponge, [0178]).

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (USPGPUB 2009/0247885- applicant cited). In regard to claim 1, Suzuki discloses a wearable device (Figs. 1-3 and 8-10 and associated descriptions) comprising: a wearable device main body (element 100, Figs. 1-3 and 8-10 and associated descriptions); a (PPG) sensor part configured to contact a skin surface of a user of the wearable device (element 120, Figs. 1-3 and 8-10 and associated descriptions), and measure a bio-signal of the user (photoplethysmographic sensor 120, Figs. 1-3 and 8-10 and associated descriptions; [0006]; [0031]); and a shock absorber that is interposed between the wearable device main body and the sensor part to mechanically connect the wearable device main body and the sensor part (elastic member 130, Figs. 1-3 and 8-10 and associated descriptions; [0032]) and that is configured to reduce motion transmission between the wearable device main body and the sensor part to permit the wearable device main body to move independently from the sensor part (Fig. 10 and associated descriptions; [0064]).

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoe et al. (USPGPUB 2010/0087717 – applicant cited). In regard to claim 1, Onoe discloses a wearable device (Fig. 6 and associated descriptions) comprising: a wearable device main body (element 2, Fig. 6 and associated descriptions); a (PPG) sensor part configured to contact a skin surface of a user of the wearable device (element 11, Fig. 6 and associated descriptions), and measure a bio-signal of the user (pulse and oxygen saturation, [0001]; [0048]; [0088]); and a shock absorber that is interposed between the wearable device main body and the sensor part to mechanically connect the wearable device main body and the sensor part (element 5, Fig. 6 and associated descriptions), and that is configured to reduce motion transmission between the wearable device main body and the sensor part to permit the wearable device main body to move independently from the sensor part (sponge, a spring, or the like, Fig. 6 and associated descriptions; [0069]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 5, the prior art of record does not teach or suggest “the shock absorber is formed with a plurality of horizontal corrugations disposed in a vertical direction”, in combination with the other claimed elements/ steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHU CHUAN LIU/Primary Examiner, Art Unit 3791